UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-1354


GENNADIY KARP; TAMILLA HUMBAT GIZI HASANOVA,

                Petitioners,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   July 29, 2013                   Decided:   August 8, 2013


Before GREGORY, DUNCAN, and KEENAN, Circuit Judges.


Petition dismissed in part, and denied in part by unpublished
per curiam opinion.


Gennadiy Karp, Tamilla Humbat Gizi Hasanova, Petitioners Pro Se.
Lindsay Corliss, Nicole N. Murley, William Charles Peachey,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Gennadiy Karp, a native of Moldova and a citizen of

Azerbaijan, and his wife, Tamilla Humbat Gizi Hasanova, a native

and citizen of Azerbaijan, petition for review of an order of

the Board of Immigration Appeals (Board) denying their motion to

reconsider    and   reopen.    We    have   reviewed   the    administrative

record and Petitioners’ contentions, and conclude that we lack

jurisdiction over the claims challenging prior Board orders from

which Petitioners failed to file a timely petition for review.

See Stone v. INS, 514 U.S. 386, 405 (1995).                  Accordingly, we

dismiss the petition for review in part with respect to those

claims.    Next, after reviewing Petitioners’ claims relative to

the instant order under review, we conclude that the Board did

not abuse its discretion in denying the motion to reopen and

reconsider.    See 8 C.F.R. § 1003.2(a) (2013).           We therefore deny

the petition for review in part for the reasons stated by the

Board.    See In re: Karp, (B.I.A. Feb. 25, 2013).                  We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials   before      this    Court   and

argument would not aid the decisional process.


                                             PETITION DISMISSED IN PART,
                                                      AND DENIED IN PART




                                      2